Citation Nr: 1531663	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite, left upper extremity, to include peripheral vascular disease (PVD) and onychomycosis.

2.  Entitlement to service connection for residuals of frostbite, right upper extremity, to include PVD and onychomycosis.

3.  Entitlement to service connection for residuals of frostbite, left lower extremity, to include PVD and onychomycosis.

4.  Entitlement to service connection for residuals of frostbite, right lower extremity, to include PVD and onychomycosis.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1951 to September 1954.

These matters come before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran has frostbite residuals of the bilateral upper and lower extremities, to include PVD and onychomycosis, that are related to cold weather injury in service.




CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, residuals of frostbite of the bilateral upper and lower extremities, to include PVD and onychomycosis, were incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that he has disability of the upper and lower extremities, to include PVD and onychomycosis, residual to frostbite from cold weather while serving in Korea.  A January 2013 treatment note of Dr. D.M. contains diagnoses of PVD and onychomycosis.  The Veteran has thus met the current disability requirement.

In addition, the Veteran's service personnel records reflect that the Veteran participated in action against enemy forces in Korea.  There is also a buddy statement and the Veteran's lay statements indicating that he suffered frostbite from cold weather during this time.  The Board finds this testimony competent, credible, and consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The Veteran has therefore met the in-service injury requirement.  The dispositive issue in this case is whether there is a relationship between the current disabilities and the in-service injury.  There are two medical opinions on this question.

In a January 2013 treatment note, Dr. D.M. opined that the Veteran's PVD and onychomycosis were related to frostbite sustained during the Korean War.  In contrast, the December 2014 VA examiner concluded that the Veteran's PVD and onychomycosis were not likely related to service, based on the normal separation examination, manifestation of the disorders many years after service, and the fact that the Veteran had other disorder (diabetes and coronary artery disease) that could be responsible for the PVD and onychomycosis.  Although Dr. D.M. did not provide an extensive rationale for his conclusion, considering his opinion in the context of the evidence of record including his examination findings and treatment records, his opinion is entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  As the positive and negative opinions are each entitled to some probative weight, the evidence is approximately evenly balanced as to whether the Veteran's PVD and onychomycosis are residuals of the frostbite the Veteran suffered during his Korean War service and therefore related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for frostbite residuals of the bilateral upper and lower extremities, to include PVD and onychomycosis, is warranted.

ORDER

Entitlement to service connection for residuals of frostbite, left upper extremity, to include PVD and onychomycosis, is granted.

Entitlement to service connection for residuals of frostbite, right upper extremity, to include PVD and onychomycosis, is granted.

Entitlement to service connection for residuals of frostbite, left lower extremity, to include PVD and onychomycosis, is granted.

Entitlement to service connection for residuals of frostbite, right lower extremity, to include PVD and onychomycosis, is granted.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


